DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a non-contact power feeding device comprising a power transmission device and a power reception device to which electric power is transmitted from the power transmission device in a non-contact manner, wherein the power transmission device comprises: a transmission coil configured to supply electric power to the power reception device; and a power supply circuit configured to supply alternating current power to the transmission coil, and the power reception device comprises: a resonant circuit comprising a reception coil configured to receive electric power from the power transmission device, and a resonant capacitor connected in series with the reception coil; a first rectifier circuit configured to rectify electric power received via the resonant circuit; a smoothing capacitor connected to the first rectifier circuit and configured to smooth a voltage outputted from the first rectifier circuit; a sub-coil arranged to be electromagnetically coupled to the reception coil; a second rectifier circuit connected between the sub-coil and the smoothing capacitor, and configured to output electric power according to a voltage generated in the sub-coil to the smoothing capacitor, in response to a first voltage obtained by rectifying a voltage generated in the sub-coil being higher than a voltage between both terminals of the smoothing capacitor; a first switch circuit connected to the sub-coil and configured to switch between short-circuiting and opening of both ends of the sub-coil; a voltage detection circuit configured to measure an output voltage from the smoothing capacitor to obtain a measured value of the output voltage; and a determination circuit configured to control the first switch circuit to short- circuit the both ends of the sub-coil in response to a measured value of the output voltage being equal to or larger than a first upper-limit threshold value, and wherein the power reception device further comprises a second switch circuit comprising a first end connected between the resonant capacitor and the first rectifier circuit, and a second end connected to a terminal of the reception coil on a side where the resonant capacitor is not connected, the second switch circuit being configured to switch between short-circuiting and opening of the resonant circuit, and the determination circuit controls the second switch circuit to short-circuit the resonance circuit in response to a measured value of the output voltage being equal to or greater than a second upper-limit threshold value that is greater than the first upper-limit threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 July 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836